                   Case 2:20-cv-00864-RSM Document 68 Filed 09/15/20 Page 1 of 4




 1                                                      THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT
 6                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         SEATTLE DIVISION
 8   Fruci & Associates, PS, for itself and on behalf
     of a class of similarly situated businesses and
 9                                                        Case No. 2:20-cv-00864-RSM
     individuals,
10                   Plaintiff,                           Judge Ricardo S. Martinez
11            v.                                          STIPULATION TO SUBSTITUTE
                                                          COUNSEL
12   A10 Capital LLC, First Interstate BancSystem,
     KeyBank N.A., Mountain West Bank, Numerica           NOTE ON MOTION CALENDAR:
13   Credit Union, Sound Community Bank, State            SEPTEMBER 15, 2020
     Bank Northwest, U.S. Bank, NA, Washington
14
     Trust Bank, Wells Fargo Bank, N.A.,
15   Wheatland Bank, Inc.,

16                     Defendants.

17

18

19

20

21

22

23

24

25

26

                                                                                     SNELL & WILMER
                                                                                      Attorneys at Law
     STIPULATION TO SUBSTITUTE COUNSEL - 1                                     2018 156th Avenue, NE, Ste. 100
     4824-9759-2009                                                                 Bellevue, WA 98007
                                                                                      (425) 748-5055
                Case 2:20-cv-00864-RSM Document 68 Filed 09/15/20 Page 2 of 4




 1            Pursuant to LCR 83.2(b), it is hereby stipulated that defendant Wells Fargo Bank, N.A.,

 2   substitutes Clifford S. Davidson and Tanya N. Lewis, and the law firm of Snell & Wilmer

 3   L.L.P., 2018 156th Ave, NE, Suite 100, Bellevue, WA 98007, in place of Román D. Hernández

 4   of Troutman Pepper Hamilton Sanders LLP. New counsel certify that they will comply with any

 5   existing hearing schedules and deadlines.

 6
     Dated: September 15, 2020.                        SNELL & WILMER L.L.P.
 7

 8                                                      By: /s/ Tanya N. Lewis
                                                            Clifford S. Davidson, WSBA #48313
 9                                                          Tanya N. Lewis, WSBA #31032
10                                                     Attorneys for Defendant Wells Fargo Bank,
                                                       N.A.
11

12   Dated: September 15, 2020.                            TROUTMAN PEPPER HAMILTON
                                                           SANDERS LLP
13

14                                                      By: /s/ Roman D. Hernarndez
                                                            Román D. Hernández, WSBA #39939
15                                                          100 SW Main ST, Ste. 1000
                                                            Portland, OR 97204
16
                                                        Former Attorneys for Defendant Wells Fargo
17                                                      Bank, N.A.

18
     Dated: September 15, 2020.                            AFN LAW PLLC
19

20                                                      By: /s/ Angus F. Ni
21                                                          Angus F. Ni, WSBA #53828
                                                            506 2nd Ave Ste. 1400
22                                                          Seattle, WA 98104

23                                                      Attorneys for Plaintiff

24

25

26

                                                                                        SNELL & WILMER
                                                                                         Attorneys at Law
     STIPULATION TO SUBSTITUTE COUNSEL - 2                                        2018 156th Avenue, NE, Ste. 100
     4824-9759-2009                                                                    Bellevue, WA 98007
                                                                                         (425) 748-5055
                Case 2:20-cv-00864-RSM Document 68 Filed 09/15/20 Page 3 of 4




 1   Dated: September 15, 2020.                   MILLER NASH GRAHAM & DUNN LLP

 2
                                               By: /s/ Steven A. Miller
 3                                                 Steven A. Miller, WSBA #30388
                                                   2801 Alaskan Way, Ste. 300 Pier 70
 4                                                 Seattle, WA 98121
 5                                                 JONES DAY
 6                                                 Christopher M McLaughlin OH# 78186
                                                   Michael Peter Conway OH# 6201032
 7                                                 Tracy K Stratford OH# 69457
                                                   901 Lakeside Ave.
 8                                                 North Point
                                                   Cleveland, OH 44114
 9
                                               Attorneys for Defendant KeyBank NA.
10

11
     Dated: September 15, 2020.                   MILLER NASH GRAHAM & DUNN LLP
12

13                                             By: /s/ Kellen A. Hade
                                                   Steven A. Miller, WSBA #30388
14                                                 Kellen A. Hade, WSBA# 44545
                                                   2801 Alaskan Way, Ste. 300 Pier 70
15                                                 Seattle, WA 98121

16                                             Attorneys for Mountain West Bank

17
     Dated: September 15, 2020.                   DAVIS WRIGHT TREMAINE
18

19                                             By: /s/ Fred Burnside
                                                   Fred B Burnside, WSBA #32491
20                                                 920 Fifth Ave, Ste. 3300
                                                   Seattle, WA 98104
21
                                               Attorneys for Defendant Sound Community
22                                             Bank and Washington Trust Bank
23

24

25

26

                                                                            SNELL & WILMER
                                                                             Attorneys at Law
     STIPULATION TO SUBSTITUTE COUNSEL - 3                            2018 156th Avenue, NE, Ste. 100
     4824-9759-2009                                                        Bellevue, WA 98007
                                                                             (425) 748-5055
                Case 2:20-cv-00864-RSM Document 68 Filed 09/15/20 Page 4 of 4




 1   Dated: September 15, 2020.                  DORSEY & WHITNEY

 2
                                               By: /s/ Shawn J. Larsen- Bright
 3                                                 Shawn J. Larsen-Bright, WSBA #37066
                                                   701 Fifth Avenue, Ste. 6100
 4                                                 Seattle, WA 98104
 5                                             Attorneys for Defendant U.S. Bank NA
 6

 7   Dated: September 15, 2020.                  GORDON REES SCULLY
                                                 MANSUKHANI LLP
 8

 9                                             By: /s/ Tanya O’Neil
                                                   Christopher E. Hawk, WSBA #43307
10                                                 Tanya O’Neil, WSBA #41644
                                                   1300 SW 5th Ave, Ste. 2000
11                                                 Portland, OR 97201

12                                                NELSON MULLINS RILEY &
                                                  SCARBOROUGH
13
                                                  Gregory Michael Taube GAB# 669166
14                                                201 17TH Street NW, STE 1700
                                                  Atlanta, GA 30363
15
                                               Attorneys for Defendant First Interstate Bank
16

17

18

19

20

21

22

23

24

25

26

                                                                             SNELL & WILMER
                                                                              Attorneys at Law
     STIPULATION TO SUBSTITUTE COUNSEL - 4                             2018 156th Avenue, NE, Ste. 100
     4824-9759-2009                                                         Bellevue, WA 98007
                                                                              (425) 748-5055
